Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on March 7, 2022. Claims 2-14 were canceled. Claims 1 and 15-28 are now pending in the application.
	
Priority
3.	Receipt is acknowledged of papers submitted (CN 201711457416.6, filed 12/28/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 03/07/2022, are acknowledged. With respect to the rejections of claims 1 and 15-28 under 35 U.S.C. 102(a)(1) or (2) and 103, the applicant’s outstanding amendment/arguments (see REMARKS, pages 8-19) have been fully considered and are persuasive. Accordingly, the previous office action sent on 12/07/2021 has been withdrawn.

Allowable Subject Matter
5.	Claims 1 and 15-28 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The Applicants’ amendment/arguments in the outstanding response filed 03/07/2022 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed first communication device (claim 15) and wireless communication method (claim 1), comprising, among other limitations, the novel and unobvious limitations as “transmitting, by a first communication device, first information to a second communication device, ... includes identification information of an aerial user terminal, wherein the first information further includes at least one piece of mobility status information of the aerial user terminal, radio resource measurement information of the aerial user terminal, configuration information of the aerial user terminal, and scheduling information of the aerial user terminal” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 16 and 19-23.
The prior art of record also fails to fairly show or suggest the claimed second communication device for wireless communication, comprising, among other limitations, the novel and unobvious limitations as “ ... to receive first information from a first communication device, wherein the first information includes identification information of an aerial user terminal, wherein the receiving unit is further configured to receive second information from the first communication device, wherein the second information includes information on forwarding the first information, and wherein the first communication device serves as a serving base station for the aerial user terminal” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 18 and 24-28.

6. 	References U.S. 11,115,901; U.S. 2018/0324662; U.S. 2020/0252941; U.S. 2021/0185568 and U.S. 2022/0012496 are cited because they are put pertinent to improve the communication of drone or unmanned aerial vehicle with base station in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 6, 2022